Filed 5/6/13




       IN THE SUPREME COURT OF CALIFORNIA


CITY OF RIVERSIDE,                    )
                                      )
           Plaintiff and Respondent,  )
                                      )                           S198638
           v.                         )
                                      )                     Ct.App. 4/2 E052400
INLAND EMPIRE PATIENTS HEALTH )
AND WELLNESS CENTER, INC., et al., )
                                      )                      Riverside County
           Defendants and Appellants. )                Super. Ct. No. RIC10009872
____________________________________)


        The issue in this case is whether California‘s medical marijuana statutes
preempt a local ban on facilities that distribute medical marijuana. We conclude
they do not.
        Both federal and California laws generally prohibit the use, possession,
cultivation, transportation, and furnishing of marijuana. However, California
statutes, the Compassionate Use Act of 1996 (CUA; Health & Saf. Code,
§ 11362.5,1 added by initiative, Prop. 15, as approved by voters, Gen. Elec.
(Nov. 5, 1996)) and the more recent Medical Marijuana Program (MMP;
§ 11362.7 et seq., added by Stats. 2003, ch. 875, § 2, pp. 6422, 6424), have
removed certain state law obstacles from the ability of qualified patients to obtain
and use marijuana for legitimate medical purposes. Among other things, these
statutes exempt the ―collective[ ] or cooperative[ ] cultiva[tion]‖ of medical

1       All unlabeled statutory references are to the Health and Safety Code.



                                          1
marijuana by qualified patients and their designated caregivers from prosecution
or abatement under specified state criminal and nuisance laws that would
otherwise prohibit those activities. (§ 11362.775.)
       The California Constitution recognizes the authority of cities and counties
to make and enforce, within their borders, ―all local, police, sanitary, and other
ordinances and regulations not in conflict with general laws.‖ (Cal. Const.,
art. XI, § 7.) This inherent local police power includes broad authority to
determine, for purposes of the public health, safety, and welfare, the appropriate
uses of land within a local jurisdiction‘s borders, and preemption by state law is
not lightly presumed.
       In the exercise of its inherent land use power, the City of Riverside (City)
has declared, by zoning ordinances, that a ―[m]edical marijuana dispensary‖ —
―[a] facility where marijuana is made available for medical purposes in accordance
with‖ the CUA (Riverside Municipal Code (RMC), § 19.910.140)2 — is a
prohibited use of land within the city and may be abated as a public nuisance.
(RMC, §§ 1.01.110E, 6.15.020Q, 19.150.020 & table 19.150.020 A.) The City‘s
ordinance also bans, and declares a nuisance, any use that is prohibited by federal
or state law. (RMC, §§ 1.01.110E, 6.15.020Q, 9.150.020.)
       Invoking these provisions, the City brought a nuisance action against a
facility operated by defendants. The trial court issued a preliminary injunction
against the distribution of marijuana from the facility. The Court of Appeal
affirmed the injunctive order. Challenging the injunction, defendants urge, as they
did below, that the City‘s total ban on facilities that cultivate and distribute
medical marijuana in compliance with the CUA and the MMP is invalid.

2     The RMC can be examined at  (as
of May 6, 2013).



                                           2
Defendants insist the local ban is in conflict with, and thus preempted by, those
state statutes.
        As we will explain, we disagree. We have consistently maintained that the
CUA and the MMP are but incremental steps toward freer access to medical
marijuana, and the scope of these statutes is limited and circumscribed. They
merely declare that the conduct they describe cannot lead to arrest or conviction,
or be abated as a nuisance, as violations of enumerated provisions of the Health
and Safety Code. Nothing in the CUA or the MMP expressly or impliedly limits
the inherent authority of a local jurisdiction, by its own ordinances, to regulate the
use of its land, including the authority to provide that facilities for the distribution
of medical marijuana will not be permitted to operate within its borders. We must
therefore reject defendants‘ preemption argument, and must affirm the judgment
of the Court of Appeal.
                   LEGAL AND FACTUAL BACKGROUND
        A. Medical marijuana laws.
        The federal Controlled Substances Act (CSA; 21 U.S.C. § 801 et seq.)
prohibits, except for certain research purposes, the possession, distribution, and
manufacture of marijuana. (Id., §§ 812(c) (Schedule I, par. (c)(10)), 841(a),
844(a).) The CSA finds that marijuana is a drug with ―no currently accepted
medical use in treatment in the United States‖ (id., § 812(b)(1)(B)), and there is no
medical necessity exception to prosecution and conviction under the federal act
(United States v. Oakland Cannabis Buyers’ Cooperative (2001) 532 U.S. 483,
490).
        California statutes similarly specify that, except as authorized by law, the
possession (§ 11357), cultivation, harvesting, or processing (§ 11358), possession
for sale (§ 11359), and transportation, administration, or furnishing (§ 11360) of
marijuana are state criminal violations. State law further punishes one who

                                            3
maintains a place for the purpose of unlawfully selling, using, or furnishing, or
who knowingly makes available a place for storing, manufacturing, or distributing,
certain controlled substances. (§§ 11366, 11366.5.) The so-called ―drug den‖
abatement law additionally provides that every place used to unlawfully sell,
serve, store, keep, manufacture, or give away certain controlled substances is a
nuisance that shall be enjoined, abated, and prevented, and for which damages
may be recovered. (§ 11570.) In each instance, the controlled substances in
question include marijuana. (See §§ 11007, 11054, subd. (d)(13).)
       However, California‘s voters and legislators have adopted limited
exceptions to the sanctions of this state‘s criminal and nuisance laws in cases
where marijuana is possessed, cultivated, distributed, and transported for medical
purposes. In 1996, the electorate enacted the CUA. This initiative statute
provides that the state law proscriptions against possession and cultivation of
marijuana (§§ 11357, 11358) shall not apply to a patient, or the patient‘s
designated primary caregiver, who possesses or cultivates marijuana for the
patient‘s personal medical purposes upon the written or oral recommendation or
approval of a physician. (§ 11362.5, subd. (d).)
       In 2004, the Legislature adopted the MMP. One purpose of this statute was
to ―[e]nhance the access of patients and caregivers to medical marijuana through
collective, cooperative cultivation projects.‖ (Stats. 2003, ch. 875, § 1,
subd. (b)(3), pp. 6422, 6423.) Accordingly, the MMP provides, among other
things, that ―[q]ualified patients . . . and the designated primary caregivers of
qualified patients . . ., who associate within the State of California in order
collectively or cooperatively to cultivate marijuana for medical purposes, shall not
solely on the basis of that fact be subject to state criminal sanctions under [s]ection
11357 [possession], 11358 [cultivation, harvesting, and processing], 11359
[possession for sale], 11360 [transportation, sale, furnishing, or administration],

                                           4
11366 [maintenance of place for purpose of unlawful sale, use, or furnishing],
11366.5 [making place available for purpose of unlawful manufacture, storage, or
distribution], or 11570 [place used for unlawful sale, serving, storage,
manufacture, or furnishing as statutory nuisance].‖ (§ 11362.775.)
       The CUA and the MMP have no effect on the federal enforceability of the
CSA in California. The CSA‘s prohibitions on the possession, distribution, or
manufacture of marijuana remain fully enforceable in this jurisdiction.
(Gonzalez v. Raich (2005) 545 U.S. 1.)
       B. Riverside’s ordinances.
       As noted above, the Riverside ordinances at issue declare as a ―prohibited
use‖ within any city zoning classification (1) a ―[m]edical marijuana dispensary‖
— defined as ―[a] facility where marijuana is made available in accordance with‖
the CUA — and (2) any use prohibited by state or federal law. (RMC,
§§ 19.150.020 & table 19.150.020 A, 19.910.140.) The RMC further provides that
any condition caused or permitted to exist in violation of the ordinance is a public
nuisance which may be abated by the city. (Id., §§ 1.01.110E, 6.15.020Q.)
       C. The instant litigation.
       Since 2009, defendant Inland Empire Patients Health and Wellness Center,
Inc. (Inland Empire), has operated a medical marijuana distribution facility in
Riverside. Defendants Meneleo Carlos and Filomena Carlos (the Carloses) are the
owners and lessors of the Riverside property on which Inland Empire‘s facility is
located. Their mortgage on the property is financed by defendant East West
Bancorp, Inc. (Bancorp). Defendant Lanny Swerdlow is the lessee of the property,
and defendant Angel City West, Inc. (Angel), provides the property with
management services. Swerdlow is also a registered nurse and the manager of an
immediately adjacent medical clinic doing business as THCF Health and Wellness
Center (THCF). Though THCF has no direct legal link to Inland Empire, the two

                                          5
facilities are closely associated, and THCF provides referrals to Inland Empire
upon patient request. Defendant William Joseph Sump II is a board member of
Inland Empire and the general manager of Inland Empire‘s Riverside facility.
       In January 2009, the planning division of Riverside‘s Community
Development Department notified Swerdlow by letter that the definition of
―medical marijuana dispensary‖ in Riverside‘s zoning ordinances ―is an all-
encompassing definition, referring to all three types of medical marijuana
facilities, a dispensary, a collective and a cooperative,‖ and that, as a consequence,
―all three facilities are banned in the City of Riverside.‖ In May 2010, the City
filed a complaint against the Carloses, Bancorp, Swerdlow, Angel, THCF, Sump,
and various Doe defendants for injunctive relief to abate a public nuisance. Inland
Empire was later substituted by name for one of the Doe defendants. The
complaint alleged that defendants were operating a ―medical marijuana
distribution facility‖ in violation of the zoning provisions of the RMC.3
       Thereafter, the City moved for a preliminary injunction against operation of
Inland Empire‘s facility.4 After a hearing, the trial court granted the preliminary

3       The complaint asserted that defendants‘ facility was being operated within
the city‘s business and manufacturing park zone, and that a ―medical marijuana
distribution facility‖ was a prohibited use within that zone. But the RMC in fact
makes a ―[m]edical marijuana dispensary‖ — the broadly defined phrase used in
the ordinance — a prohibited use in every zone within the city (see RMC
provisions cited above), and Riverside has never denied that such a facility is
banned everywhere within the city.

4       In its briefs, Inland Empire describes itself as ―a not for profit California
Mutual Benefit Corporation established for the sole purpose of forming an
association of qualified individuals who collectively cultivate medical marijuana
and redistribute [it] to each other.‖ No party disputes this description. Moreover,
all parties further appear to assume that Inland Empire distributed medical
marijuana from an established business address. But the record contains few
details about Inland Empire‘s actual operations. The only real clues appear in
                                                          (Footnote continued on next page.)


                                          6
injunction, prohibiting the defendants and all persons associated with them, during
the pendency of the action, from using, or allowing use of, the subject property to
conduct ―any activities or operations related to the distribution of marijuana.‖
        The trial court found the case was controlled by City of Claremont v. Kruse
(2009) 177 Cal.App.4th 1153 (Kruse), which held that cities may abate, as
nuisances, uses in violation of their zoning and licensing regulations, and that


(Footnote continued from previous page.)

declarations supporting and in opposition to the motion for preliminary injunction.
In support of the motion, Riverside Police Officer Darren Woolley declared as
follows: He visited the THCF clinic at 647 North Main Street, suite 1B, in
Riverside, where he received a medical marijuana authorization. Thereafter,
THCF‘s receptionist provided him with a list of ―collective storefronts‖ in
Riverside County. Inland Empire headed the list, and its address was stated as 647
North Main Street, suite 2A, in Riverside. Woolley asked if he was already at that
address. The receptionist directed him to a location ―right across the lot‖ and said
he could ―purchase [his] medicine‖ there. Woolley walked to suite 2A, presented
his authorization, passed through security, and was directed to a room ―with a
large counter displaying marijuana food and drink products.‖ He was introduced
to a ―runner‖ who said she would keep track of his selections and take them to the
checkout area where he would pay for and receive his purchases. He was then
―led to the rear of the [facility] that was separated into small stalls. Each of these
stalls was manned by a different seller of marijuana products.‖ Woolley
purchased $40 worth of marijuana from one seller and $25 worth of hashish from
another. He also bought an $8 marijuana brownie. On another occasion, he
attended the ―Farmer‘s Market‖ at Inland Empire, when ―individual growers sell
their product.‖ On this latter day, Woolley purchased marijuana from two separate
vendors.
       In opposition to the motion, defendant Swerdlow insisted that THCF and
Inland Empire were not connected. However, Swerdlow‘s declaration did not
dispute Inland Empire‘s basic method of operation, as observed by Woolley.
Indeed, Swerdlow stated that Inland Empire chose its location, coincidentally
adjacent to THCF, ―because of its low cost, large size, central location with plenty
of parking and [because] it was located in an Industrial Warehouse zone and was
not near any schools, churches, etc. . . .‖




                                           7
neither the CUA nor the MMP preempts local zoning and licensing regulation of
facilities that furnish, distribute, or make available medical marijuana —
including, in Kruse itself, a moratorium on all such facilities within city
boundaries. Moreover, though the court insisted it was not holding that federal
prohibitions on the possession, distribution, or cultivation of marijuana preempted
state medical marijuana laws, it nonetheless concluded that Riverside ―[could] use
its . . . zoning regulations to prohibit the activity [of dispensing medical marijuana]
especially given the conflict between state and federal laws.‖
       The Court of Appeal affirmed the order. The appellate court agreed with
defendants that the City could not assert federal preemption of state law as
authority for its total ban on medical marijuana dispensing facilities. However, the
court rejected defendants‘ argument that Riverside‘s zoning prohibition of such
facilities was preempted by state law, the CUA and the MMP. In the Court of
Appeal‘s view, Riverside‘s provisions do not duplicate or contradict the state
statutes concerning medical marijuana, nor do they invade a field expressly or
impliedly occupied by those laws.
       We granted review. We now conclude the Court of Appeal‘s judgment
must be affirmed.




                                          8
                                   DISCUSSION5
       A. Principles of preemption.
       As indicated above, ―[a] county or city may make and enforce within its
limits all local, police, sanitary, and other ordinances and regulations not in
conflict with general laws.‖ (Cal. Const., art. XI, § 7.) ―Land use regulation in
California historically has been a function of local government under the grant of
police power contained in article XI, section 7. . . . ‗We have recognized that a
city‘s or county‘s power to control its own land use decisions derives from this
inherent police power, not from the delegation of authority by the state.‘ ‖ (Big
Creek Lumber Co. v. County of Santa Cruz (2006) 38 Cal.4th 1139, 1151 (Big
Creek Lumber Co.), fn. omitted.) Consistent with this principle, ―when local
government regulates in an area over which it traditionally has exercised control,
such as the location of particular land uses, California courts will presume, absent
a clear indication of preemptive intent from the Legislature, that such regulation is
not preempted by state statute.‖ (Id., at p. 1149; see IT Corp. v. Solano County
Bd. of Supervisors (1991) 1 Cal.4th 81, 93.)
       However, local legislation that conflicts with state law is void. (E.g.,
Sherwin-Williams Co. v. City of Los Angeles (1993) 4 Cal.4th 893, 897 (Sherwin-
Williams Co.).) ― ‗A conflict exists if the local legislation ― ‗duplicates,



5       An amicus curiae brief on behalf of defendants has been submitted by
Americans For Safe Access. Amicus curiae briefs on behalf of the City have been
submitted by (1) the League of California Cities and the California State
Association of Counties (League of California Cities et al.), (2) the California
State Sheriffs‘ Association, the California Police Chiefs Association, and the
California Peace Officers‘ Association (California State Sheriffs‘ Association et
al.), and (3) the City of Los Angeles.



                                           9
contradicts, or enters an area fully occupied by general law, either expressly or by
legislative implication.‘ ‖ ‘ [Citations.]‖ (Ibid.)
       ―Local legislation is ‗duplicative‘ of general law when it is coextensive
therewith. [Citation.]
       ―Similarly, local legislation is ‗contradictory‘ to general law when it is
inimical thereto. [Citation.]
       ―Finally, local legislation enters an area that is ‗fully occupied‘ by general
law when the Legislature has expressly manifested its intent to ‗fully occupy‘ the
area [citation], or when it has impliedly done so in light of one of the following
indicia of intent: ‗(1) the subject matter has been so fully and completely covered
by general law as to clearly indicate that it has become exclusively a matter of
state concern; (2) the subject matter has been partially covered by general law
couched in such terms as to indicate clearly that a paramount state concern will not
tolerate further or additional local action; or (3) the subject matter has been
partially covered by general law, and the subject is of such a nature that the
adverse effect of a local ordinance on the transient citizens of the state outweighs
the possible benefit to the‘ locality. [Citations.]‖ (Sherwin-Williams Co., supra,
4 Cal.4th 893, 897-898; see Great Western Shows, Inc. v. County of Los Angeles
(2002) 27 Cal.4th 853, 860-861 (Great Western Shows); California Grocers
Assn. v. City of Los Angeles (2011) 52 Cal.4th 177, 188.)
       The ―contradictory and inimical‖ form of preemption does not apply unless
the ordinance directly requires what the state statute forbids or prohibits what the
state enactment demands. (Big Creek Lumber, supra, 38 Cal.4th 1139, 1161;
Great Western Shows, supra, 27 Cal.4th 853, 866; Sherwin-Williams Co., supra,
4 Cal.4th 893, 902.) Thus, no inimical conflict will be found where it is
reasonably possible to comply with both the state and local laws.



                                          10
       In addition, ―[w]e have been particularly ‗reluctant to infer legislative intent
to preempt a field covered by municipal regulation when there is a significant
local interest to be served that may differ from one locality to another.‘ ‖ (Big
Creek Lumber Co., supra, 38 Cal.4th 1139, 1149, quoting Fisher v. City of
Berkeley (1984) 37 Cal.3d 644, 707.) ― ‗The common thread of the cases is that if
there is a significant local interest to be served which may differ from one locality
to another then the presumption favors the validity of the local ordinance against
an attack of state preemption.‘ ‖ (Big Creek Lumber Co., supra, at p. 1149,
quoting Gluck v. City of Los Angeles (1979) 93 Cal.App.3d 121, 133.)
       B. The CUA and the MMP do not preempt Riverside’s ban.
       When they adopted the CUA in 1996, the voters declared their intent ―[t]o
ensure that seriously ill Californians have the right to obtain and use marijuana for
medical purposes‖ upon a physician‘s recommendation (§ 11362.5,
subd. (b)(1)(A)), ―[t]o ensure that patients and their primary caregivers who obtain
and use marijuana for medical purposes upon the recommendation of a physician
are not subject to criminal prosecution or sanction‖ (id., subd. (b)(1)(B)), and ―[t]o
encourage the federal and state governments to implement a plan to provide for
the safe and affordable distribution of marijuana to all patients in medical need‖ of
the substance (id., subd. (b)(1)(C)).
       But the operative steps the electorate took toward these goals were modest.
In its substantive provisions, the CUA simply declares that (1) no physician may
be punished or denied any right or privilege under state law for recommending
medical marijuana to a patient (§ 11362.5, subd. (c)), and (2) two specific state
statutes prohibiting the possession and cultivation of marijuana, sections 11357
and 11358 respectively, ―shall not apply‖ to a patient, or the patient‘s designated
primary caregiver, who possesses or cultivates marijuana for the patient‘s personal



                                          11
medical use upon a physician‘s recommendation or approval (§ 11362.5,
subd. (d)).
       When it later adopted the MMP, the Legislature declared this statute was
intended, among other things, to ―[c]larify the scope of the application of the
[CUA] and facilitate the prompt identification of qualified [medical marijuana]
patients and their designated primary caregivers‖ in order to protect them from
unnecessary arrest and prosecution for marijuana offenses, to ―[p]romote uniform
and consistent application of the [CUA] among the counties within the state,‖ and
to ―[e]nhance the access of patients and caregivers to medical marijuana through
collective, cooperative cultivation projects‖ (Stats. 2003, ch. 875, § 1, subd. (b),
pp. 6422, 6423).
       Again, however, the steps the MMP took in pursuit of these objectives were
limited and specific. The MMP established a program for issuance of medical
marijuana identification cards to those qualified patients and designated primary
caregivers who wish to carry them, and required responsible county agencies to
cooperate in this program. (§§ 11362.71, subds. (a)-(d), 11362.715, 11362.72,
11362.735, 11362.74, 11362.745, 11362.755.) It provided that the holder of an
identification card shall not be subject to arrest for possession, transportation,
delivery, or cultivation of medical marijuana, within the amounts specified by the
statute, except upon reasonable cause to believe the card is false or invalid or the
holder is in violation of statute. (§ 11362.71, subd. (e); see § 11362.77, subd. (a).)
       The MMP further specified that certain persons, including (1) a qualified
patient, or the holder of a valid identification card, who possesses or transports
marijuana for personal medical use, or (2) a designated primary caregiver who
transports, processes, administers, delivers, or gives away, in amounts no greater
than those specified by statute, marijuana for medical purposes to or for a qualified
patient or valid cardholder ―shall not be subject, on that sole basis, to criminal

                                          12
liability‖ under section 11357 (possession of marijuana), 11358 (cultivation of
marijuana), 11359 (possession of marijuana for sale), 11360 (sale, transportation,
importation, or furnishing of marijuana), 11366 (maintaining place for purpose of
unlawfully selling, furnishing, or using controlled substance), 11366.5 (knowingly
providing place for purpose of unlawfully manufacturing, storing, or distributing
controlled substance), or 11570 (place used for unlawful selling, furnishing,
storing, or manufacturing of controlled substance as nuisance). (§ 11362.765,
subd. (a).)
       Finally, as indicated above, the MMP declared that ―[q]ualified patients,
persons with valid identification cards, and the designated primary caregivers of
[such persons], who associate within the State of California in order collectively or
cooperatively to cultivate marijuana for medical purposes, shall not solely on the
basis of that fact be subject to state criminal sanctions under Section 11357,
11358, 11359, 11360, 11366, 11366.5, or 11570.‖ (§ 11362.775, italics added.)
However, an amendment adopted in 2010 declares that no medical marijuana
―cooperative, collective, dispensary, operator, establishment, or provider,‖ other
than a licensed residential or elder medical care facility, that is ―authorized by
law‖ to possess, cultivate, or distribute medical marijuana, and that ―has a
storefront or mobile retail outlet which ordinarily requires a local business
license,‖ shall be located within 600 feet of a school. (§ 11362.768, subds. (a)-(e),
as added by Stats. 2010, ch. 603, § 1.)
       Our decisions have stressed the narrow reach of these statutes. Thus, in
Ross v. RagingWire Telecommunications, Inc. (2008) 42 Cal.4th 920 (Ross), a
telecommunications company discharged an employee from his supervisory
position after an employer-mandated drug test disclosed the presence of
tetrahydrocannabinol, a chemical found in marijuana. The employee sued, urging
that his termination for this reason violated both the state‘s Fair Employment and

                                          13
Housing Act (FEHA) and public policy. The employee‘s complaint alleged that
he ingested medical marijuana, as a qualified patient under the CUA, to alleviate
his chronic back pain, but was nonetheless able to perform his duties satisfactorily.
Hence, the complaint asserted, the employer was obliged, under the FEHA, to
accommodate his disability by accepting his use of medical marijuana. The trial
court sustained the employer‘s demurrer without leave to amend and dismissed the
action.
          The Court of Appeal affirmed, and we upheld the Court of Appeal‘s
judgment. We noted that neither the CUA‘s findings and declarations, nor its
substantive provisions, mention employment rights, except in their protection of
physicians who recommend medical marijuana to patients.
          The employee urged that such rights were implied in the voters‘ declaration
of their intent in the CUA ―[t]o ensure that seriously ill Californians have the right
to obtain and use marijuana for medical purposes.‖ (§ 11362.5, subd. (b)(1)(A).)
We rejected this notion. As we observed, ―[p]laintiff would read [this declaration]
as if it created a broad right to use marijuana without hindrance or inconvenience,
enforceable against private parties such as employers.‖ (Ross, supra, 42 Cal.4th
920, 928.) On the contrary, we stated, ―the only ‗right‘ to obtain and use
marijuana created by the [CUA] is the right of ‗a patient, or . . . a patient‘s primary
caregiver, [to] possess[] or cultivate[] marijuana for the personal medical purposes
of the patient upon the written or oral recommendation or approval of a physician‘
without thereby becoming subject to punishment under sections 11357 and 11358
of the Health and Safety Code. [Citation.]‖ (Ross, supra, at p. 929.)
          In reaching this conclusion, we emphasized the CUA‘s ―modest objectives‖
(Ross, supra, 42 Cal.4th 920, 930), pointing out that the initiative‘s proponents
had ―consistently described the proposed measure to the voters as motivated‖ only
―by the desire to create a narrow exception to the criminal law‖ for medical

                                           14
marijuana possession and use under the circumstances specified. (Id., at p. 929.)
We endorsed the observation that ― ‗the proponents‘ ballot arguments reveal a
delicate tightrope walk designed to induce voter approval, which we would upset
were we to stretch the proposition‘s limited immunity to cover that which its
language does not.‘ ‖ (Id., at p. 930, quoting People v. Galambos (2002)
104 Cal.App.4th 1147, 1152.)
       In People v. Mentch (2008) 45 Cal.4th 274 (Mentch), a defendant charged
with cultivation and possession for sale of marijuana sought to raise the defense,
among others, that he was immune from conviction as a ―primary caregiver‖
protected by the CUA. Two witnesses testified they had medical marijuana
recommendations and obtained their marijuana from the defendant, paying him in
cash for their supplies. The defendant testified that he himself had a medical
marijuana recommendation; had studied how to grow marijuana; had thereafter
opened a ―caregiving and consultancy business‖ to give people safe access to
medical marijuana; and supplied medical marijuana to five patients. The
defendant also stated that he took ― ‗a couple‘ ‖ of patients to medical
appointments ―on a ‗sporadic‘ basis,‖ and that he provided shelter to one patient
during a brief part of the time he was selling her marijuana. (Mentch, at p. 280.)
       Finding insufficient evidence on the point, the trial court declined to
provide a ―primary caregiver‖ instruction, and the defendant was convicted as
charged. The Court of Appeal reversed the convictions. The appellate court
concluded that evidence the defendant grew medical marijuana for qualified
patients, counseled them on how to grow and use medical marijuana, and
occasionally took them to medical appointments was sufficient to warrant a
―primary caregiver‖ instruction. (Mentch, supra, 45 Cal.4th 274, 281-282.)
       We reversed the Court of Appeal. We first examined the CUA‘s definition
of a ―primary caregiver‖ as ―the individual designated by [a qualified medical

                                         15
marijuana patient] who has consistently assumed responsibility for the housing,
health, or safety of that person.‖ (§ 11362.5, subd. (e), italics added.) This
language, we reasoned, ―impl[ied]‖ an ongoing ―caretaking relationship directed at
the core survival needs of a seriously ill patient, not just one single pharmaceutical
need.‖ (Mentch, supra, 45 Cal.4th 274, 286.) Further, we observed, the ballot
arguments for Proposition 215, which became the CUA, suggested that a patient
would be primarily responsible for noncommercially supplying his or her own
medical marijuana, but that a ―primary caregiver‖ should be allowed to act for a
seriously or terminally afflicted patient who was too ill or bedridden to do so.
Accordingly, we held that a person cannot establish ―primary caregiver‖ status
simply by showing he or she was chosen and used by a qualified patient to assist
the patient in obtaining and ingesting medical marijuana. Instead, we concluded, a
―primary caregiver‖ must prove, at a minimum, that he or she consistently
provided care in such areas as housing, health, and safety, independent of any help
with medical marijuana, and undertook such general caregiving duties before
assuming responsibility for assisting with medical marijuana.
       Alternatively, the defendant urged that the MMP, specifically section
11362.765, provides a defense against charges of cultivation and possession for
sale to those who assist patients and primary caregivers in administering, or
learning how to cultivate or administer, medical marijuana. By failing to so advise
his jury, the defendant insisted, the trial court breached its sua sponte duty to
instruct on any affirmative defense supported by the evidence.
       We responded that the defendant‘s reading of the MMP was too broad. We
explained that while the MMP ―does convey additional immunities against
cultivation and possession for sale charges to specific groups of people, it does so
only for specific actions; it does not provide globally that the specified groups of
people may never be charged with cultivation or possession for sale. That is, the

                                          16
immunities conveyed by section 11362.765 have three defining characteristics:
(1) they each apply only to a specific group of people; (2) they each apply only to
a specific range of conduct; and (3) they each apply only against a specific set of
laws.‖ (Mentch, supra, 45 Cal.4th 274, 290.)
       Moreover, we noted, section 11362.765 declares only that the specified
groups of people engaged in the specified conduct shall not ―on that sole basis‖ be
subject to criminal liability under the specified laws. Hence, we determined,
section 11362.765, subdivision (b)(3), which grants immunity from certain state
marijuana laws to one who ―provides assistance to a qualified patient or . . .
primary caregiver, in administering medical marijuana to the . . . patient or
acquiring the skills necessary to cultivate or administer marijuana for medical
purposes to the . . . patient,‖ affords the specified criminal immunities only for
providing the described forms of assistance. This subdivision, we said, ―does not
mean [the defendant] could not be charged with cultivation or possession for sale
on any basis . . . . ‖ (Mentch, supra, 45 Cal.4th 274, 292, original italics.) On the
contrary, ―to the extent he went beyond the immunized range of conduct, i.e.,
administration, advice, and counseling, he would, once again, subject himself to
the full force of the criminal law.‖ (Ibid.) Because it was undisputed that the
defendant ―did much more than administer, advise, and counsel,‖ we said, the
MMP afforded him no defense, and no instruction was required. (Mentch, at
p. 292.)
       Similarly, the MMP provision at issue here, section 11362.775, provides
only that when particular described persons engage in particular described
conduct, they enjoy, with respect to that conduct, a limited immunity from
specified state marijuana laws. As previously noted, section 11362.775 simply
declares that ―[q]ualified patients, persons with valid identification cards, and the
designated primary caregivers of qualified patients and persons with identification

                                          17
cards, who associate . . . in order collectively or cooperatively to cultivate
marijuana for medical purposes shall not solely on the basis of that fact be subject
to state criminal sanctions‖ for the possession, furnishing, sale, cultivation,
transportation, or possession for sale of marijuana, or for providing or maintaining
a place for the manufacture, processing, storage, or distribution of marijuana.
(Italics added; see People v. Urziceanu (2005) 132 Cal.App.4th 747, 785
(Urziceanu).)
       Recognizing the limited reach of the CUA and the MMP, Court of Appeal
decisions have consistently held that these statutes, by exempting certain medical
marijuana activities — including the collective cultivation and distribution of
medical marijuana under specified circumstances — from the sanctions otherwise
imposed by particular state antimarijuana laws, do not preempt local land use
regulation of medical marijuana collectives, cooperatives, and dispensaries, even
when such regulation amounts to a total ban on such facilities within a local
jurisdiction‘s borders.
       Thus, in Kruse, supra, 177 Cal.App.4th 1153, the defendant‘s application
for a business license to operate a medical marijuana dispensary was denied by
Claremont‘s city manager in September 2006. The grounds cited were that such a
facility was not a permitted use under Claremont‘s land use and development
code. The denial letter advised the defendant he could appeal to the city council,
and could also seek an amendment to the code. He did not seek such an
amendment, and he began operating his facility on the day his permit was denied.
Meanwhile, he filed an administrative appeal. Therein he urged that a code
amendment was unnecessary because state law (i.e., the CUA and the MMP)
rendered ― ‗[a] medical marijuana caregivers collective . . . a legal but not
conforming business anywhere in the state where it is not regulated.‘ ‖ (Kruse,



                                          18
supra, at p. 1160.) He further alleged that, before beginning operations, he had
given the city notice and opportunity to adopt such regulations if it chose.
       In late September 2006, while the administrative appeal was pending, the
city adopted a 45-day moratorium on the issuance of any permit, variance, license,
or other entitlement for operation of a medical marijuana dispensary within its
boundaries. The city manager promptly advised the defendant that adoption of the
moratorium rendered his appeal moot. Thereafter, the city extended the
moratorium several times, ultimately for a period ending on September 10, 2008.
       Defendant continued to operate his facility. After he ignored two cease and
desist orders, he was cited, tried, convicted, and fined for operating without a
business license in violation of city ordinances. Thereafter, he continued to
operate despite the issuance of yet another cease and desist order and a succession
of administrative citations. Accordingly, in January 2007, the city sued for
injunctive relief to abate a public nuisance. The trial court issued a temporary
restraining order, a preliminary injunction, and ultimately, in May 2008, a
permanent injunction. Among its other conclusions of law, the court determined
that the CUA did not preempt the city‘s moratorium on medical marijuana
dispensaries, ―because ‗there is nothing in the text or history of the [CUA] that
suggests that the voters intended to mandate that municipalities allow [such
facilities] to operate within their city limits.‘ ‖ (Kruse, supra, 177 Cal.App.4th
1153, 1162.)
       On appeal, the defendant urged, inter alia, that the CUA and the MMP
preempted the city‘s moratorium on medical marijuana dispensaries and precluded
the city from denying permission to operate such a facility. The Court of Appeal
rejected this and the defendant‘s other claims and affirmed the judgment.
       On the issue of preemption, the appellate court first found no express
conflict between the state medical marijuana statutes and the city‘s action. By

                                         19
their terms, the Court of Appeal observed, the CUA and the MMP do no more
than exempt specific groups and specific conduct from liability under particular
criminal statutes.
       Second, the Court of Appeal concluded, there was no implied preemption
under either state statute. The court reasoned as follows: Neither provision
addresses, much less covers, the areas of zoning, land use planning, and business
licensing. The city‘s moratorium ordinance was not ―inimical‖ to the state
statutes, in that it did not conflict with those laws by requiring what they forbid or
prohibiting what they require. Nor does the CUA or the MMP impose a
comprehensive regulatory scheme ―demonstrating that the availability of medical
marijuana is a matter of ‗statewide concern,‘ thereby preempting local zoning and
business licensing laws.‖ (Kruse, supra, 177 Cal.App.4th 1153, 1175.) In
particular, the CUA‘s statement of intent ― ‗[t]o ensure that seriously ill
Californians have the right of access to obtain and use marijuana for medical
purposes‘ ‖ (Kruse, at p. 1175) does not demonstrate a matter of preemptive
statewide concern, for that declaration by the voters ―[did] not create ‗a broad right
to use marijuana without hindrance or inconvenience‘ [citation], or to dispense
marijuana without regard to local zoning and business licensing laws‖ (ibid.).
Additionally, there is no partial state coverage of medical marijuana in terms
indicating clearly that a paramount state concern will not tolerate further or
additional local action. Indeed, the CUA expressly states that it does not preclude
legislation prohibiting conduct that endangers others, and the MMP explicitly
provides that it does not prevent a local jurisdiction from adopting and enforcing
laws that are consistent with its provisions.
       In sum, the Court of Appeal concluded, ―[n]either the CUA nor the MMP
compels the establishment of local regulations to accommodate medical marijuana
dispensaries. The [c]ity‘s enforcement of its licensing and zoning laws and its

                                          20
temporary moratorium on medical marijuana dispensaries do not conflict with the
CUA or the MMP.‖ (Kruse, supra, 177 Cal.App.4th 1153, 1176.)
       Though it did not involve a complete moratorium or ban, the Court of
Appeal in County of Los Angeles v. Hill (2011) 192 Cal.App.4th 861 (Hill)
similarly concluded that the CUA and the MMP do not preempt a local
jurisdiction from applying its zoning and business licensing powers to regulate
medical marijuana dispensaries. In particular, the Hill court observed, the
―collective cultivation‖ provision of the MMP, section 11362.775, ―does not
confer on qualified patients and their caregivers the unfettered right to cultivate or
dispense marijuana anywhere they choose.‖ (Hill, supra, at p. 869.)
       The county ordinance at issue in Hill placed various restrictions on the
establishment and operation of medical marijuana dispensaries: it provided that
such a facility could operate in a C-1 zone, but it required the operator to obtain a
conditional use permit and a business license, and it prohibited the location of a
dispensary within 1,000 feet of a school, playground, park, public library, place of
worship, childcare facility, or youth facility.6 County ordinances declared
generally that any use of property in violation of zoning laws was a public
nuisance. (Hill, supra, 192 Cal.App.4th 861, 864-865.)
       The county brought a nuisance action alleging that the defendants were
violating the ordinance by operating a medical marijuana dispensary in an
unincorporated area of the county without obtaining a business license, a
conditional use permit, and a zoning variance to allow operation within 1,000 feet

6       The Court of Appeal took judicial notice that in December 2010, while the
Hill appeal was pending, the county‘s board of supervisors had enacted a complete
ban on medical marijuana dispensaries. (Hill, supra, 192 Cal.App.4th 861, 866,
fn. 4.) The court indicated that the validity of the 2010 ordinance was not at issue,
and would not be addressed, in the pending appeal. (Ibid.)



                                          21
of a public library. The defendants did not deny they were operating next to a
public library without the required authorizations. Instead, they urged that the
ordinance‘s requirements were unconstitutional and preempted by state law. The
trial court disagreed. It issued a temporary restraining order and a preliminary
injunction against operation of the defendants‘ facility without the necessary
permits. (Hill, supra, 192 Cal.App.4th 861, 865.)
       The defendants appealed, and the Court of Appeal affirmed. The appellate
court rejected the defendants‘ claims that the county‘s regulations were
inconsistent with the MMP, and thus preempted. The defendants acknowledged
that section 11362.83 as then in effect (added by Stats. 2003, ch. 875, § 2,
pp. 6424, 6434; former section 11362.83) expressly authorized ―a city or other
local governing body [to] adopt[ ] and enforc[e] laws consistent with‖ the MMP.
However, the defendants insisted this provision only permitted local restrictions
that were ― ‗the same as‘ ‖ those imposed by the MMP. (Hill, supra,
192 Cal.App.4th 861, 867.) The Court of Appeal disagreed, indicating that former
section 11362.83 showed the Legislature ―expected and intended that local
governments adopt additional ordinances.‖ (Hill, supra, at p. 868.) The
defendants also conceded that section 11362.768, then recently adopted to impose
a minimum 600-foot distance between a medical marijuana facility and a school
(id., subd. (b), added by Stats. 2010, ch. 603, § 1), explicitly permits a local
jurisdiction to ―adopt[ ] ordinances or policies that further restrict the location or
establishment of a medical marijuana cooperative, collective, dispensary, operator,
establishment, or provider‖ (id., subd. (f)). Nonetheless, the defendants insisted,
the 600-foot limit established by subdivision (b), added by Stats. 2010, ch. 603,
§ 1) impliedly preempted a local jurisdiction from imposing greater distance
restrictions. The Court of Appeal dismissed this argument, noting the plain words
of subdivision (f).

                                           22
       Finally, the Court of Appeal found no merit in the defendants‘ contention
that because section 11362.775 affords qualified collective cultivation projects a
limited immunity from nuisance prosecution under the state‘s ―drug den‖
abatement law, section 11570, the county was precluded from applying its own
nuisance laws to enjoin operation of a medical marijuana dispensary in violation
of its zoning ordinance. Noting that the immunity provided by section 11362.775
only applies where the state-law nuisance prosecution is premised ―solely on the
basis‖ of the collective activities described in that section, the Court of Appeal
concluded that the MMP ―does not prevent the [c]ounty from applying its nuisance
laws to [medical marijuana dispensaries] that do not comply with its valid
ordinances.‖ (Hill, supra, 192 Cal.App.4th 861, 868.)
       We now agree, for the reasons expressed below, that the CUA and the
MMP do not expressly or impliedly preempt Riverside‘s zoning provisions
declaring a medical marijuana dispensary, as therein defined, to be a prohibited
use, and a public nuisance, anywhere within the city limits. We set forth our
conclusions in detail.
        1. No express preemption.
       As indicated above, the plain language of the CUA and the MMP is limited
in scope. It grants specified persons and groups, when engaged in specified
conduct, immunity from prosecution under specified state criminal and nuisance
laws pertaining to marijuana. (Mentch, supra, 45 Cal.4th 274, 290; Kruse, supra,
177 Cal.App.4th 1153, 1175.) The CUA makes no mention of medical marijuana
cooperatives, collectives, or dispensaries. It merely provides that state laws
against the possession and cultivation of marijuana shall not apply to a qualified
patient, or the patient‘s designated primary caregiver, who possesses or cultivates
marijuana for the patient‘s personal medical use upon a physician‘s
recommendation. (§ 11362.5, subd. (d).)

                                          23
       Though the CUA broadly states an aim to ―ensure‖ a ―right‖ of seriously ill
persons to ―obtain and use‖ medical marijuana as recommended by a physician
(§ 11362.5, subd. (b)(1)(A)), the initiative statute‘s actual objectives, as presented
to the voters, were ―modest‖ (Ross, supra, 42 Cal.4th 920, 928), and its
substantive provisions created no ―broad right to use [medical] marijuana without
hindrance or inconvenience‖ (id., at p. 928; see Kruse, supra, 177 Cal.App.4th
1153, 1163-1164; Urziceanu, supra, 132 Cal.App.4th 747, 773 [CUA created no
constitutional right to obtain medical marijuana]). There is no basis to conclude
that the CUA expressly preempts local ordinances prohibiting, as a nuisance, the
use of property to cooperatively or collectively cultivate and distribute medical
marijuana.
       The MMP, unlike the CUA, does address, among other things, the
collective or cooperative cultivation and distribution of medical marijuana. But
the MMP is framed in similarly narrow and modest terms. As pertinent here, it
specifies only that qualified patients, identification card holders, and their
designated primary caregivers are exempt from prosecution and conviction under
enumerated state antimarijuana laws ―solely‖ on the ground that such persons are
engaged in the cooperative or collective cultivation, transportation, and
distribution of medical marijuana among themselves. (§ 11362.775.)
       The MMP‘s language no more creates a ―broad right‖ of access to medical
marijuana ―without hindrance or inconvenience‖ (Ross, supra, 42 Cal.4th 920,
928) than do the words of the CUA. No provision of the MMP explicitly
guarantees the availability of locations where such activities may occur, restricts
the broad authority traditionally possessed by local jurisdictions to regulate zoning
and land use planning within their borders, or requires local zoning and licensing
laws to accommodate the cooperative or collective cultivation and distribution of



                                          24
medical marijuana.7 Hence, there is no ground to conclude that Riverside‘s
ordinance is expressly preempted by the MMP.8


       7       The MMP imposes only two obligations on local governments. It
specifies the duties of a county health department or other designated county
agency with respect to the establishment and implementation of the voluntary
medical marijuana identification card program. (§§ 11362.72, 11362.74.) And it
prohibits a local law enforcement agency or officer from refusing to accept an
identification card as protection against arrest for the possession, transportation,
delivery, or cultivation of specified amounts of medical marijuana, except upon
―reasonable cause to believe that the information contained in the card is false or
fraudulent, or the card is being used fraudulently.‖ (§ 11362.78; see § 11362.71,
subd. (e).)

8       The City claims sections 11362.768, as added in 2010, and 11362.83, as
amended in 2011, expressly authorize total local bans on medical marijuana
facilities. Section 11362.768 specifies that a ―medical marijuana cooperative,
collective[, or] dispensary‖ with ―a storefront or mobile retail outlet which
ordinarily requires a local business license‖ may not be located within 600 feet of
a school (id., subds. (b), (e)), but further provides that ―[n]othing in this section
shall prohibit a city [or] county . . . from adopting ordinances or policies that
further restrict the location or establishment of‖ such a facility (id., subd. (f),
italics added; see also id., subd. (g)). Section 11362.83 now declares that nothing
in the MMP shall prevent a city or other local governing body from ―[a]dopting
local ordinances that regulate the location, operation, or establishment of a
medical marijuana cooperative or collective‖ (id., subd. (a), italics added) or from
―[t]he civil and criminal enforcement‖ of such ordinances (id., subd. (b)). The
City urges that by granting local jurisdictions express authority to regulate the very
―establishment‖ of such facilities, the MMP plainly sanctions ordinances that
preclude such ―establishment‖ within local boundaries. Our review of the
language and legislative history of these provisions does not persuade us the
Legislature necessarily intended them to provide affirmative authority for total
bans. But we need not resolve the point. Local authority to regulate land use for
the public welfare is an inherent preexisting power, recognized by the California
Constitution, and limited only to the extent exercised ―in conflict with general
laws.‖ (Cal. Const., art. XI, § 7.) As we otherwise conclude herein, the CUA and
the MMP, by their substantive terms, grant limited exemptions from certain state
criminal and nuisance laws, but they do not expressly or impliedly restrict the
                                                          (Footnote continued on next page.)


                                         25
          2. No implied preemption.
        The considerations discussed above also largely preclude any determination
that the CUA or the MMP impliedly preempts Riverside‘s effort to ―de-zone‖
facilities that dispense medical marijuana. At the outset, there is no duplication
between the state laws, on the one hand, and Riverside‘s ordinance, on the other,
in that the two schemes are coextensive. The CUA and the MMP ―decriminalize,‖
for state purposes, specified activities pertaining to medical marijuana, and also
provide that the state’s antidrug nuisance statute cannot be used to abate or enjoin
these activities. On the other hand, the Riverside ordinance finds, for local
purposes, that the use of property for certain of those activities does constitutes a
local nuisance.
        Nor do we find an ―inimical‖ contradiction or conflict between the state and
local laws, in the sense that it is impossible simultaneously to comply with both.
Neither the CUA nor the MMP requires the cooperative or collective cultivation
and distribution of medical marijuana that Riverside‘s ordinance deems a
prohibited use of property within the city‘s boundaries. Conversely, Riverside‘s
ordinance requires no conduct that is forbidden by the state statutes. Persons who
refrain from operating medical marijuana facilities in Riverside are in compliance
with both the local and state enactments. (Compare, e.g., Great Western Shows,
supra, 27 Cal.4th 853, 866 [ordinance banning sale of firearms or ammunition on
county property was not ―inimical‖ to state statutes contemplating lawful existence




(Footnote continued from previous page.)

authority of local jurisdictions to decide whether local land may be used to operate
medical marijuana facilities.



                                           26
of gun shows; ordinance did not require what state law forbade or prohibit what
state law demanded].)
       Further, there appears no attempt by the Legislature to fully occupy the
field of medical marijuana regulation as a matter of statewide concern, or to
partially occupy this field under circumstances indicating that further local
regulation will not be tolerated. On the contrary, as discussed in detail above, the
CUA and the MMP take limited steps toward recognizing marijuana as a medicine
by exempting particular medical marijuana activities from state laws that would
otherwise prohibit them. In furtherance of their provisions, these statutes require
local agencies to do certain things, and prohibit them from doing certain others.
But the statutory terms describe no comprehensive scheme or system for
authorizing, controlling, or regulating the processing and distribution of marijuana
for medical purposes, such that no room remains for local action.
       The presumption against preemption is additionally supported by the
existence of significant local interests that may vary from jurisdiction to
jurisdiction. Amici curiae League of California Cities et al. point out that
―California‘s 482 cities and 58 counties are diverse in size, population, and use.‖
As these amici curiae observe, while several California cities and counties allow
medical marijuana facilities, it may not be reasonable to expect every community
to do so.
       For example, these amici curiae point out, ―[s]ome communities are
predominantly residential and do not have sufficient commercial or industrial
space to accommodate‖ facilities that distribute medical marijuana. Moreover,
these facilities deal in a substance which, except for legitimate medical use by a
qualified patient under a physician‘s authorization, is illegal under both federal
and state law to possess, use, furnish, or cultivate, yet is widely desired, bought,
sold, cultivated, and employed as a recreational drug. Thus, facilities that dispense

                                          27
medical marijuana may pose a danger of increased crime, congestion, blight, and
drug abuse,9 and the extent of this danger may vary widely from community to
community.
       Thus, while some counties and cities might consider themselves well suited
to accommodating medical marijuana dispensaries, conditions in other
communities might lead to the reasonable decision that such facilities within their
borders, even if carefully sited, well managed, and closely monitored, would
present unacceptable local risks and burdens. (See, e.g., Great Western Shows,
supra, 27 Cal.4th 853, 866-867 [noting, in support of holding that state gun show
regulations did not occupy field, so as to preclude Los Angeles County‘s complete
ban of gun shows on county property, that firearms issues likely require different
treatment in urban, as opposed to rural, areas].) Under these circumstances, we


9       For example, when considering the 2011 amendment to section 11362.83,
as proposed by Assembly Bill No. 1300 (2011-2012 Reg. Sess.), the Senate
Committee on Public Safety noted the bill author‘s assertions about the
―controversial picture of dispensaries,‖ as revealed in ―[a] scan of headlines.‖ As
reported by the committee, the bill author recounted that some dispensaries ―have
been caught selling marijuana to people not authorized to possess it, many
intentionally operate in the shadows without any business licensure or under
falsified documentation, and some have been the scene of violent robberies and
murder.‖ (Sen. Com. on Public Safety, Analysis of Assem. Bill No. 1300 (2011-
2012 Reg. Sess.), as amended June 1, 2011, pp. E-F.) Courts of Appeal dealing
with local regulation of medical marijuana dispensaries have cited similar
concerns. (See, e.g., Hill, supra, 192 Cal.App.4th 861, 871 [because of evidence
that the ― ‗cash only‘ ‖ nature of most medical marijuana dispensary operations
presents a disproportionate target for robberies and burglaries, and that such
facilities affect neighborhood quality of life by attracting loitering and marijuana
smoking on or near the premises, they are not similarly situated to pharmacies for
public health purposes and need not be treated equally]; Kruse, supra,
177 Cal.App.4th 1153, 1161 [noting local findings of a correlation between
medical marijuana dispensaries and increased crime].)




                                         28
cannot lightly assume the voters or the Legislature intended to impose a ―one size
fits all‖ policy, whereby each and every one of California‘s diverse counties and
cities must allow the use of local land for such purposes.10
       O’Connell v. City of Stockton (2007) 41 Cal.4th 1061 (O’Connell), on
which defendants rely, is readily distinguishable. There, a state law, the Uniform
Controlled Substances Act (UCSA), established a comprehensive scheme for the
treatment of such substances, specifying offenses and corresponding penalties in
detail. Included among the sanctions provided by the UCSA was a defined
program for forfeiture of particular categories of property, including vehicles, used
to commit drug crimes. Under this system, vehicles were subject to forfeiture if
they had been employed to facilitate the manufacture, possession, or possession
for sale of specified felony-level amounts, as explicitly set forth, of particular
controlled substances. Vehicle forfeiture under the UCSA required proof beyond
reasonable doubt that the subject property had been so used. Provisions of the
UCSA stated that law enforcement, not revenue, was the principal aim of
forfeiture, that forfeiture had potentially harsh consequences for property owners,
and that law enforcement officials should protect innocent owners‘ interests by
providing adequate notice and due process in forfeiture proceedings.
       The City of Stockton adopted an ordinance providing for local forfeiture of
vehicles used simply to acquire or attempt to acquire any amount of any
controlled substance, even if the offense at issue was a low-grade misdemeanor
warranting only a $100 fine and no jail time, and was not eligible for forfeiture


10      Nor, under these circumstances, can we find implied preemption on
grounds that a local ban on medical marijuana facilities would so impede the
ability of transient citizens to obtain access to medical marijuana as to outweigh
the possible benefit to the locality imposing the ban.



                                          29
under the UCSA. Stockton‘s ordinance permitted forfeiture upon proof by a
preponderance of evidence that the vehicle had been used for the described
purpose. Forfeited vehicles were to be sold at auction, with net proceeds payable
to local law enforcement and prosecutorial agencies.
       Under these circumstances, the O’Connell majority concluded, ―[t]he
comprehensive nature of the UCSA in defining drug crimes and specifying
penalties (including forfeiture) is so thorough and detailed as to manifest the
Legislature‘s intent to preclude local regulation. The UCSA accordingly occupies
the field of penalizing crimes involving controlled substances, thus impliedly
preempting the City‘s forfeiture ordinance‖ calling for forfeiture of vehicles
involved in the acquisition or attempted acquisition of drugs regulated under the
UCSA. (O’Connell, supra, 41 Cal.4th 1061, 1071.) The majority explained that
―the Legislature‘s comprehensive enactment of penalties for crimes involving
controlled substances, but exclusion from that scheme of any provision for vehicle
forfeiture for simple possessory drug offenses, manifests a clear intent to reserve
that severe penalty for very serious drug crimes involving the manufacture, sale, or
possession for sale of specified amounts of certain controlled substances.‖ (Id., at
p. 1072.)
       As indicated above, there is no similar evidence in this case of the
Legislature‘s intent to preclude local regulation of facilities that dispense medical
marijuana. The CUA and the MMP create no all-encompassing scheme for the
control and regulation of marijuana for medicinal use. These statutes, both
carefully worded, do no more than exempt certain conduct by certain persons from




                                          30
certain state criminal and nuisance laws against the possession, cultivation,
transportation, distribution, manufacture, and storage of marijuana.11
       The gravamen of defendants‘ argument throughout is that the MMP
―authorizes‖ the existence of facilities for the collective or cooperative cultivation
and distribution of medical marijuana, and that a local ordinance prohibiting such
facilities thus cannot be tolerated. But defendants‘ reliance on such decisions as
Cohen v. Board of Supervisors (1985) 40 Cal.3d 277 (Cohen) and City of
Torrance v. Transitional Living Centers for Los Angeles, Inc. (1982) 30 Cal.3d 16
(City of Torrance) for this proposition is misplaced.
       Cohen, addressing a local ordinance that closely regulated escort services,
stated that ―[i]f the ordinance . . . attempted to prohibit conduct proscribed or
permitted by state law, either explicitly or implicitly, it would be preempted.‖
(Cohen, supra, 40 Cal.3d 277, 293.) However, Cohen made clear there is no
preemption where state law expressly or implicitly allows local regulation. (Id., at


11     Defendants also cite Northern Cal. Psychiatric Society v. City of Berkeley
(1986) 178 Cal.App.3d 90, which struck down, as preempted by state law, a local
ordinance banning the administration of electroconvulsive, or electric shock,
therapy (ECT) within the city. The Court of Appeal found that, after expressly
considering the benefits, risks, and invasive nature of ECT, a therapy recognized
by the medical and psychiatric communities as useful in certain cases, the
Legislature had indicated its intent that the right of every psychiatric patient to
choose or refuse this therapy be ― ‗fully recognized and protected‘ ‖ (id., at
p. 105), and had ―enacted detailed legislation extensively regulating the
administration of ECT, and requiring, among other things, stringent safeguards
designated to insure that psychiatric patients have the right to refuse ECT.‖ (Id., at
p. 99.) Under these circumstances, the Court of Appeal concluded that the state
had occupied the field, thus precluding a locality from prohibiting the availability
of ECT within its borders. By contrast, the MMP simply removes otherwise
applicable state sanctions from certain medical marijuana activities, and exhibits
no similar intent to occupy the field of medical marijuana regulation.




                                          31
pp. 294-295.) As indicated, the MMP implicitly permits local regulation of
medical marijuana facilities.
       Similarly, in City of Torrance, supra, 30 Cal.3d 16, a state statute
promoting the local community care of mental patients specifically provided that
local zoning rules or use permit denials could not be used to exclude psychiatric
care facilities from areas in which hospitals or nursing homes were otherwise
allowed. By contrast, the MMP imposes no similar limits, express or implicit, on
local zoning and permit rules.
       More fundamentally, we have made clear that a state law does not
―authorize‖ activities, to the exclusion of local bans, simply by exempting those
activities from otherwise applicable state prohibitions. Thus, as discussed in
Nordyke v. King (2002) 27 Cal.4th 875 (Nordyke), a state statute, Penal Code
section 171b, made it a crime to possess firearms in any state or local public
building, but exempted a person who, for the purpose of sale or trade, brought an
otherwise lawfully possessed firearm into a gun show conducted in compliance
with state law. Under an Alameda County ordinance, it was a misdemeanor to
bring any firearm onto county property. The ordinance specified certain
exceptions, but these did not include gun shows. Hence, a principal effect of the
ordinance was to forbid the presence of firearms at gun shows on county property,
thus making such shows impractical.
       Gun show promoters challenged the ordinance, arguing, inter alia, that
Penal Code section 171b prohibited the outlawing of guns at gun shows on public
property, and thus preempted the ordinance‘s contrary provisions. We disagreed.
As we explained, section 171b ―merely exempts gun shows from the state criminal
prohibition on possessing guns in public buildings, thereby permitting local
government entities to authorize such shows. It does not mandate that local



                                         32
government entities permit such a use . . . .‖ (Nordyke, supra, 27 Cal.4th 875,
884, first italics added.)
       Similarly here, the MMP merely exempts the cooperative or collective
cultivation and distribution of medical marijuana by and to qualified patients and
their designated caregivers from prohibitions that would otherwise apply under
state law. The state statute does not thereby mandate that local governments
authorize, allow, or accommodate the existence of such facilities.
       Defendants emphasize that among the stated purposes of the MMP, as
originally enacted, are to ―[p]romote uniform and consistent application of the
[CUA] among the counties of the state‖ and to ―[e]nhance the access of patients
and caregivers to medical marijuana through collective, cooperative cultivation
projects‖ (Stats. 2003, ch. 875, § 1, subd. (b), pp. 6422, 6423). Hence, they insist,
the encouragement of medical marijuana dispensaries, under section 11362.775, is
a matter of statewide concern, requiring the uniform allowance of such facilities
throughout California, and leaving no room for their exclusion by individual local
jurisdictions.
       We disagree. As previously indicated, though the Legislature stated it
intended the MMP to ―promote‖ uniform application of the CUA and to ―enhance‖
access to medical marijuana through collective cultivation, the MMP itself adopts
but limited means of addressing these ideals. Aside from requiring local
cooperation in the voluntary medical marijuana patient identification card
program, the MMP‘s substantive provisions simply remove specified state-law
sanctions from certain marijuana activities, including the cooperative or collective
cultivation of medical marijuana by qualified patients and their designated
caregivers. (Mentch, supra, 45 Cal.4th 274, 290.) The MMP has never expressed
or implied any actual limitation on local land use or police power regulation of
facilities used for the cultivation and distribution of marijuana. We cannot employ

                                         33
the Legislature‘s expansive declaration of aims to stretch the MMP‘s effect
beyond a reasonable construction of its substantive provisions.
       Defendants acknowledge that the MMP expressly recognizes local
authority to ―regulate‖ medical marijuana facilities (§§ 11362.768, subds. (f), (g),
11362.83), but they rely heavily on a passage from our decision in Great Western
Shows, supra, 27 Cal.4th 853, for their claim that local governments, even if
granted regulatory authority, may not wholly exclude activities that are sanctioned
or encouraged by state law. On close examination, however, the premise set forth
in Great Western Shows is not applicable here.
       In Great Western Shows, we described several federal decisions under the
federal Resource Conservation and Recovery Act (RCRA), including Blue Circle
Cement, Inc. v. Board of County Comm’rs (10th Cir. 1994) 27 F.3d 1499 (Blue
Circle Cement), as ―stand[ing] broadly for the proposition that when a statute or
statutory scheme seeks to promote a certain activity and, at the same time, permits
more stringent local regulation of that activity, local regulation cannot be used to
completely ban the activity or otherwise frustrate the statute‘s purpose.‖ (Great
Western Shows, 27 Cal.4th 853, 868.)
       But there are important distinctions between the RCRA and the California
statutes at issue in this case. As explained in Blue Circle Cement, the RCRA ―is
the comprehensive federal hazardous waste management statute governing the
treatment, storage, transportation, and disposal of hazardous wastes which have
adverse effects on health and the environment.‖ (Blue Circle Cement, supra,
27 F.3d 1499, 1505.) The federal statute aims ―to assist states and localities in the
development of improved solid waste management techniques to facilitate
resource recovery and conservation.‖ (Ibid.) It ―enlists the states and
municipalities to participate in a ‗cooperative effort‘ with the federal government
to develop waste management practices that facilitate the recovery of ‗valuable

                                         34
materials and energy from solid waste.‘ ‖ (Id., at p. 1506.) Under these
circumstances, the court in Blue Circle Cement, like other federal courts,
concluded that a complete local ban on the processing, recycling, and disposal of
industrial waste, imposed without consideration of specific and legitimate local
health and safety concerns, would frustrate the RCRA‘s overarching purpose to
encourage state and local cooperation in furtherance of the efficient treatment, use,
and disposal of such material. (Blue Circle Cement, 27 F.3d 1499, 1506-1509, &
cases cited.)
       The MMP, by contrast, creates no comprehensive scheme for the protection
or promotion of facilities that dispense medical marijuana. The sole effect of the
statute‘s substantive terms is to exempt specified medical marijuana activities
from enumerated state criminal and nuisance statutes. Those provisions do not
mandate that local jurisdictions permit such activities. (See Nordyke, supra,
27 Cal.4th 875, 883-884.) Local decisions to prohibit them do not frustrate the
MMP‘s operation. Accordingly, we are not persuaded that the premise of Blue
Circle Cement, supra, 27 F.3d 1499, as paraphrased in Great Western Shows,
supra, 27 Cal.4th 853, is applicable here. 12

12     Defendants also cite Big Creek Lumber Co., supra, 38 Cal.4th 1139, in
support of their assertion that local regulation of an activity sanctioned and
encouraged by state law cannot include a total ban. But this decision, too, is
distinguishable. In Big Creek Lumber Co., the plaintiffs argued that a county
ordinance specifying the zones where timber harvesting could occur was
preempted by comprehensive state forestry statutes enacted to encourage the
sound and prudent exploitation of timber resources. The principal statute at issue,
the Forest Practices Act (FPA), forbade counties from ― ‗regulat[ing] the conduct
of timber operations.‘ ‖ (Big Creek Lumber Co., supra, at p. 1147.) Among other
things, we found no ―inimical‖ state-local conflict, because it was not impossible
for timber operators to comply simultaneously with both the state and county
enactments. We also concluded, in essence, that by limiting the locations within
the county where timber harvesting was permitted, the ordinance did not
                                                         (Footnote continued on next page.)


                                         35
        Finally, defendants urge that by exempting the collective or cooperative
cultivation of medical marijuana by qualified patients and their designated
caregivers from treatment as a nuisance under the state’s drug abatement laws
(§ 11362.775; see § 11570 et seq.), the MMP bars local jurisdictions from
adopting and enforcing ordinances that treat these very same activities as
nuisances subject to abatement. But for the reasons set forth at length above, we
disagree. Nuisance law is not defined exclusively by what the state makes subject
to, or exempt from, its own nuisance statutes. Unless exercised in clear conflict
with general law, a city‘s or county‘s inherent, constitutionally recognized power
to determine the appropriate use of land within its borders (Cal. Const., art. XI,
§ 7) allows it to define nuisances for local purposes, and to seek abatement of such
nuisances. (See Golden Gate Water Ski Club v. County of Contra Costa (2008)
165 Cal.App.4th 249, 255-256.)




(Footnote continued from previous page.)

impermissibly ―regulate‖ the ―conduct‖ of such operations. (Id., at p. 1157.)
Addressing the plaintiffs‘ ―overriding concern‖ that unless preempted, counties
could use locational zoning to entirely prohibit timber harvesting (id., at p. 1160),
we simply observed that ―[t]he ordinance before us does not have that effect, nor
does it appear that any county has attempted such a result.‖ (Id., at pp. 1160-
1161.)
        Here, as we have noted, the MMP is a limited measure, not a
comprehensive scheme for the regulation and encouragement of medical
marijuana facilities. As in Big Creek Lumber Co., the local ordinance at issue here
does not stand in ―inimical‖ conflict with state statutes by making simultaneous
compliance impossible. And unlike the FPA at issue in Big Creek Lumber Co.,
the MMP includes provisions recognizing the regulatory authority of local
jurisdictions. For these reasons, nothing we said in Big Creek Lumber Co.
persuades us that Riverside‘s ordinance is preempted.



                                           36
       No such conflict exists here. In section 11362.775, the MMP merely
removes state law criminal and nuisance sanctions from the conduct described
therein. By this means, the MMP has signaled that the state declines to regard the
described acts as nuisances or criminal violations, and that the state’s enforcement
mechanisms will thus not be available against these acts. Accordingly, localities
in California are left free to accommodate such conduct, if they choose, free of
state interference. As we have explained, however, the MMP‘s limited provisions
neither expressly or impliedly restrict or preempt the authority of individual local
jurisdictions to choose otherwise for local reasons, and to prohibit collective or
cooperative medical marijuana activities within their own borders. A local
jurisdiction may do so by declaring such conduct on local land to be a nuisance,
and by providing means for its abatement.13
       We thus conclude that neither the CUA nor the MMP expressly or
impliedly preempts the authority of California cities and counties, under their
traditional land use and police powers, to allow, restrict, limit, or entirely exclude
facilities that distribute medical marijuana, and to enforce such policies by




13     As defendants note, the court in Qualified Patients Assn. v. City of Anaheim
(2010) 187 Cal.App.4th 734 suggested that, ―at first glance,‖ it seemed
―incongruous‖ and ―odd‖ to conclude the CUA and the MMP, which exempt
specified medical marijuana activities from state criminal and nuisance laws,
might leave local jurisdictions free to use nuisance abatement procedures to
prohibit the same activities. (Id., at p. 754.) However, this issue was not
presented or decided in Qualified Patients Assn. There the court conceded the
answer ―remain[ed] to be determined‖ and was ―by no means clear cut or easily
resolved on first impressions.‖ (Ibid.) After careful review, and for the reasons
expressed at length herein, we are not persuaded by the tentative view expressed in
Qualified Patients Assn.




                                          37
nuisance actions. Accordingly, we reject defendants‘ challenge to Riverside‘s
MMD ordinances.14
       As we have noted, the CUA and the MMP are careful and limited forays
into the subject of medical marijuana, aimed at striking a delicate balance in an
area that remains controversial, and involves sensitivity in federal-state relations.
We must take these laws as we find them, and their purposes and provisions are
modest. They remove state-level criminal and civil sanctions from specified
medical marijuana activities, but they do not establish a comprehensive state
system of legalized medical marijuana; or grant a ―right‖ of convenient access to
marijuana for medicinal use; or override the zoning, licensing, and police powers
of local jurisdictions; or mandate local accommodation of medical marijuana
cooperatives, collectives, or dispensaries.
       Of course, nothing prevents future efforts by the Legislature, or by the
People, to adopt a different approach. In the meantime, however, we must
conclude that Riverside‘s ordinances are not preempted by state law.




14       Our analysis makes it unnecessary to address the City‘s argument that, were
the CUA and the MMP construed to require local jurisdictions to accommodate
medical marijuana facilities, it would be preempted by the federal CSA. Nor need
we confront the related argument of amici curiae California State Sheriffs‘
Association et al. that a state law, Government Code section 37100, forbids a city
to adopt ordinances authorizing the use of local land for operation of medical
marijuana facilities because such ordinances would ―conflict with the . . . laws of
. . . the United States,‖ i.e., the CSA.




                                          38
     The judgment of the Court of Appeal is affirmed.


                                      BAXTER, J.

WE CONCUR:

CANTIL-SAKAUYE, C.J.
KENNARD, J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.




                                     39
                      CONCURRING OPINION BY LIU, J.

       I join the court‘s opinion and write separately to clarify the proper test for
state preemption of local law.
       As the court says, ―[L]ocal legislation that conflicts with state law is void.
[Citation.] ‗ ―A conflict exists if the local legislation ‗ ―duplicates, contradicts, or
enters an area fully occupied by general law, either expressly or by legislative
implication.‖ ‘ ‖ [Citations.]‘ ‖ (Maj. opn., ante, at pp. 9–10.)
       The court further states: ―The ‗contradictory and inimical‘ form of
preemption does not apply unless the ordinance directly requires what the state
statute forbids or prohibits what the state enactment demands. [Citations.] Thus,
no inimical conflict will be found where it is reasonably possible to comply with
both the state and local laws.‖ (Maj. opn., ante, at p. 10.)
       The first sentence of the above statement should not be misunderstood to
improperly limit the scope of the preemption inquiry. As the court‘s opinion
makes clear elsewhere, state law may preempt local law when local law prohibits
not only what a state statute ―demands‖ but also what the statute permits or
authorizes. (See maj. opn., ante, at pp. 31–32, 34–35, discussing Cohen v. Board
of Supervisors (1985) 40 Cal.3d 277, 293 (Cohen); Great Western Shows v.
County of Los Angeles (2002) 27 Cal.4th 853, 867–868 (Great Western Shows).
       In a similar vein, the second sentence of the above statement –– ―no
inimical conflict will be found where it is reasonably possible to comply with both


                                            1
the state and local laws‖ (maj. opn., ante, at p. 10) –– also should not be
misunderstood. If state law authorizes or promotes, but does not require or
demand, a certain activity, and if local law prohibits the activity, then an entity or
individual can comply with both state and local law by not engaging in the
activity. But that obviously does not resolve the preemption question. To take an
example from federal law, the Federal Arbitration Act (FAA) promotes arbitration,
and a state law prohibiting arbitration of employment disputes would be
preempted. (See AT&T Mobility LLC v. Concepcion (2011) 563 U. S. __ [131
S.Ct. 1740, 1747].) Such preemption obtains even though an employer can
comply with both the FAA, which does not require employers to enter into
arbitration agreements, and the state law simply by choosing not to arbitrate
employment disputes.
       Accordingly, in federal preemption law, we find a more complete statement
of conflict preemption: ― ‗We have found implied conflict pre-emption where it is
―impossible for a private party to comply with both state and federal
requirements‖ [citation], or where state law ―stands as an obstacle to the
accomplishment and execution of the full purposes and objectives of
Congress.‖ ‘ ‖ (Sprietsma v. Mercury Maine (2002) 537 U.S. 51, 64–65, italics
added.) This more complete statement no doubt applies to California law. Local
law that prohibits an activity that state law intends to promote is preempted, even
though it is possible for a private party to comply with both state and local law by
refraining from that activity. (See Great Western Shows, supra, 27 Cal.4th at
pp. 867–868; Cohen, supra, 40 Cal.3d at p. 293.)
       I do not understand today‘s opinion to hold otherwise. In this case,
defendants argue that the Medical Marijuana Program (MMP) authorizes and
intends to promote what the City of Riverside prohibits: the operation of medical
marijuana dispensaries. If such legislative authorization were clear, then the

                                           2
ordinance in question might well be preempted. But I agree with my colleagues
that although the MMP provides medical marijuana cooperatives and collectives
with a limited exemption from state criminal liability, ―state law does not
‗authorize‘ activities, to the exclusion of local plans, simply by exempting those
activities from otherwise applicable state prohibitions.‖ (Maj. opn., ante, at p. 32.)
As the court‘s opinion makes clear, notwithstanding some language in the MMP
regarding the promotion of medical marijuana cooperatives and collectives, ―the
MMP itself adopts but limited means of addressing these ideals. Aside from
requiring local cooperation in the voluntary medical marijuana patient
identification card program, the MMP‘s substantive provisions simply remove
specified state-law sanctions from certain marijuana activities, including the
cooperative or collective cultivation of medical marijuana by qualified patients
and their designated caregivers. [Citation.] The MMP has never expressed or
implied any actual limitation on local land use or police power regulation of
facilities used for the cultivation and distribution of marijuana.‖ (Maj. opn., ante,
at p. 33.)
       Because state law does not clearly authorize or intend to promote the
operation of medical marijuana dispensaries, I agree that the City of Riverside‘s
prohibition on such dispensaries is not preempted.
                                                                LIU, J.




                                          3
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion City of Riverside v. Inland Empire Patient‘s Health and Wellness Center, Inc.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 200 Cal.App.4th 885
Rehearing Granted

__________________________________________________________________________________

Opinion No. S198638
Date Filed: May 6, 2013
__________________________________________________________________________________

Court: Superior
County: Riverside
Judge: John D. Molloy

__________________________________________________________________________________

Counsel:

Law Offices of J. David Nick and J. David Nick for Defendants and Appellants.

Joseph D. Elford for Americans for Safe Access as Amicus Curiae on behalf of Defendants and Appellants.

Gregory P. Priamos, City Attorney, James E. Brown and Neil Okazaki, Deputy City Attorneys; Best Best &
Krieger, Jeffrey V. Dunn, Lee Ann Meyer, Roderick E. Walston, Daniel S. Roberts, Laura Dahl; Greines,
Martin Stein & Richland, Timothy T. Coates and Gary D. Rowe for Plaintiff and Respondent.

Carmen A. Trutanich, City Attorney (Los Angeles) and William W. Carter, Chief Deputy City Attorney,
for City of Los Angeles as Amicus Curiae on behalf of Plaintiff and Respondent.

Jones & Mayer, Martin J. Mayer, Krista MacNevin Jee and Elena Q. Gerli for California State Sheriffs‘
Association, California Police Chiefs Association and California Peace Officers‘ Association as Amici
Curiae on behalf of Plaintiff and Respondent.

Burke, Williams & Sorensen, Thomas B. Brown and Stephen A. McEwen for League of California Cities
and California State Association of Counties as Amici Curiae on behalf of Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

J. David Nick
Law Offices of J. David Nick
345 Franklin Street
San Francisco, CA 94102
(415) 552-4444

Jeffrey V. Dunn
Best Best & Krieger
18101 Von Karman Avenue, Suite 1000
Irvine, CA 92612
(949) 263-2600